Exhibit 10.4

EXECUTION VERSION

AMENDMENT NO. 5

TO SECOND AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT

Amendment No. 5, dated as of December 20, 2006 (this “Amendment”), among CREDIT
SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC (the “Buyer”), FIELDSTONE MORTGAGE
COMPANY (a “Seller”) and FIELDSTONE INVESTMENT CORPORATION (a “Seller” and,
together with Fieldstone Mortgage Company, the “Sellers”).

RECITALS

The Buyer and the Sellers are parties to that certain Second Amended and
Restated Master Repurchase Agreement, dated as of March 31, 2005, as amended by
that certain Amendment No. 1 to Second Amended and Restated Master Repurchase
Agreement, dated as of October 19, 2005, Amendment No. 2 to Second Amended and
Restated Master Repurchase Agreement, dated as of February 22, 2006, Amendment
No. 3 to Second Amended and Restated Master Repurchase Agreement, dated as of
April 27, 2006 and Amendment No. 4 to Second Amended and Restated Master
Repurchase Agreement, dated as of November 30, 2006 (as the same may have been
amended and supplemented from time to time, the “Existing Repurchase Agreement”
and as amended by this Amendment, the “Repurchase Agreement”). Capitalized terms
used but not otherwise defined herein shall have the meanings given to them in
the Existing Repurchase Agreement.

The Buyer and the Sellers have agreed, subject to the terms and conditions of
this Amendment, that the Existing Repurchase Agreement be amended to reflect
certain agreed upon revisions to the terms of the Existing Repurchase Agreement.

Accordingly, the Buyer and the Sellers hereby agree, in consideration of the
mutual premises and mutual obligations set forth herein, that the Existing
Repurchase Agreement is hereby amended as follows:

SECTION 1. First Amendment Period. For purposes of this Amendment, this
Section 1 will be effective only for the period from and including July 1, 2006
through and including December 31, 2006 (the “First Amendment Period”).
Section 14(f) of the Existing Repurchase Agreement is hereby amended by deleting
it in its entirety and replacing it with the following language, which amendment
shall be effective solely during the First Amendment Period:

“(f) Maintenance of Profitability.

(A) FIC shall not permit, for any two consecutive Test Periods (other than with
respect to the Test Periods set forth in (B) below), its consolidated Net Income
for any Test Period, before income taxes for such Test Period, distributions
made during such Test Period, and without regard to unrealized gains or losses
from mark to market valuations resulting from Seller’s Interest Rate Protection
Agreements during such Test Period, to be less than $1.00.

(B) FIC may permit, for the two consecutive Test Periods from and including
July 1, 2006 through and including December 31, 2006, its consolidated Net
Income for

 

-1-



--------------------------------------------------------------------------------

any Test Period, before income taxes for such Test Period, distributions made
during such Test Period, and without regard to unrealized gains or losses from
mark to market valuations resulting from Seller’s Interest Rate Protection
Agreements during such Test Period, to be less than $1.00.”

SECTION 2. Second Amendment Period. For purposes of this Amendment, this
Section 2 will be effective only for the period from and including December 1,
2006 through and including January 31, 2007 (the “Second Amendment Period” and
together with the First Amendment Period, the “Amendment Periods”).
Section 14(a) of the Existing Repurchase Agreement is hereby amended by deleting
it in its entirety and replacing it with the following language, which amendment
shall be effective solely during the Second Amendment Period:

“(a) Minimum Consolidated Adjusted Tangible Net Worth. The Sellers shall
maintain a Consolidated Adjusted Tangible Net Worth of at least $365 million.”

SECTION 3. Conditions Precedent. This Amendment shall become effective on, with
respect to Section 1, July 1, 2006 and, with respect to Section 2, December 1,
2006 (the “Amendment Effective Dates”), subject to the satisfaction of the
following conditions precedent:

3.1 Delivered Documents. On the Amendment Effective Date, the Buyer shall have
received the following documents, each of which shall be satisfactory to the
Buyer in form and substance:

(a) this Amendment, executed and delivered by a duly authorized officer of the
Buyer and Sellers;

(b) such other documents as the Buyer or counsel to the Buyer may reasonably
request.

SECTION 4. Representations and Warranties. Each of the Sellers hereby represents
and warrants to the Buyer that they are in compliance with all the terms and
provisions set forth in the Repurchase Agreement on their part to be observed or
performed, and that no Event of Default has occurred or is continuing, and
hereby confirm and reaffirm the representations and warranties contained in
Section 13 of the Existing Repurchase Agreement.

SECTION 5. Limited Effect. Except as expressly amended and modified by this
Amendment, the Repurchase Agreement shall continue to be, and shall remain, in
full force and effect in accordance with its terms. The amendments set forth in
Section 1 and Section 2 of this Amendment shall expire upon the expiration of
the applicable Amendment Period at which time the terms of the Existing
Repurchase Agreement shall revert to that set forth in the Existing Repurchase
Agreement and be applied on a prospective basis thereafter. Other than as
expressly set forth herein, the execution of this Amendment by the Buyer shall
not operate as a waiver of any of its rights, powers or privileges under the
Repurchase Agreement or any other Program Agreement, including without
limitation, any rights, powers or privileges relating to other existing or
future breaches of, or Defaults or Events of Default under, the Repurchase
Agreement or any other Program Agreement (whether the same or of a similar
nature as the breaches identified herein or otherwise) except as expressly set
forth herein.

 

-2-



--------------------------------------------------------------------------------

SECTION 6. Counterparts. This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.

SECTION 7. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
CHOICE OF LAW PROVISIONS THEREOF.

[SIGNATURE PAGE FOLLOWS]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

Buyer:  

CREDIT SUISSE FIRST BOSTON

MORTGAGE CAPITAL LLC,

as Buyer

  By:  

/s/ Bruce S. Kaiserman

  Name:   Bruce S. Kaiserman   Title:   Vice President Seller:  

FIELDSTONE MORTGAGE COMPANY,

as Seller

  By:  

/s/ Mark C. Krebs

  Name:   Mark C. Krebs   Title:   Senior Vice President and Treasurer Seller:  

FIELDSTONE INVESTMENT CORPORATION,

as Seller

  By:  

/s/ Mark C. Krebs

  Name:   Mark C. Krebs   Title:   Senior Vice President and Treasurer